Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 was filed after the mailing date of the Notice of Allowance on January 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The closest prior art set forth in the IDS is the US 2016/0045686 reference to Sonntag et al.  Although the reference discloses a first vanadium based SCR catalyst zone in combination with a third catalyst zone which may comprise a BEA zeolite in combination with iron or a PGM such as palladium.  There is no specific requirement that the BEA contain both Pt and iron or copper.  Moreover, the third zone of the reference is completely coated in all examples.  As a result, the copper or iron containing BEA catalyst cannot possibly contact the exhaust gas prior to contact with the PGM.  Other arrangement using blends of components are also disclosed by the Sonntag et al. reference, however such arrangement cannot render obvious a two zone catalyst wherein one catalyst is upstream and one catalyst is downstream and wherein the exhaust gas will accordingly contact the first catalyst followed by the copper or iron BEA, followed by the PGM.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 630 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/E.D.W/Primary Examiner, Art Unit 1732